Holden, J.,
delivered the opinion of the court.
The appellant telegraph company has an office in Marks, Miss., where its agent was also the agent for the railroad company. The appellee, Sam Eubanks, desired to send a message to a relative in Memphis, Tenn., with reference to the death of his sister. He went to the office at the railroad station, and, finding no one there, went out upon the cotton platform near by, where he found the agent busy loading cotton, and said to the agent, “I want you to deliver- a message to Memphis for me on the case of my dead sister.” The agent, who was a Mr. Graves, said in reply to appellee, “I be damned if I stop loading cotton and send any message,” whereupon appellee left the station for the pur*537pose of sending the message by telephone. Suit was filed against the telegraph company, which resulted in a recovery of one hundred and twenty-five dollars as punitive damages for the willful and wanton failure of the telegraph company to receive and send the message offered by the appellee. No actual damages were shown.
This appeal by the telegraph company presents several questions for our decision, one of which is whether or not the conduct of the agent in failing and refusing to accept the message was such as to warrant recover of punitive damages. It is unnecessary, however, to decide this point, because a decision of another important question will end the case, and that is whether or not the conduct of the agent was in intei*state commerce, and governed by the federal law with reference to the recovery of punitive damages.
It will be observed that the message offered for transmission was from a point within this state to a point within the state of Tennessee; therefore it was an interstate message. It being an interstate message, the federal law as to the recovery of punitive damages must ncessarily govern. Postal Telegraph Cable Co. v. Warren-Godwin Lumber Co., 251 U. S. ——, 40 Sup. Ct. 691, L. Ed. (Dec. 8, 1919).
Under the federal rule no recovery of punitive damages can be had on account of the wilful conduct of the servant, unless the commission of the wrong was authorized by the master, participated in by him or ratified by him. There is no proof in this record that the commission of the wrong in this case Avas either authorized, participated in, or ratified by the master; consequently there can be no recovery of punitive damages.
To be more specific on another phase of the question: Was the wrong complained of committed in interstate commerce ? In other words, was the wrongful act of the agent committed before the telegram was received into *538the channel of interstate commerce, and before it had become interstate in character? If the act of the agent was wholly disconnected with interstate commerce, then, of course, liability could be predicated upon the state law which allows punitive damages without the sanction of the master. We think the transaction between appellee and the telegraph agent was in interstate commerce, because the message offered, the subject-matter about which the alleged wrong was committed, was an interstate message; and, while it had not been actually accepted by the agent for transmission, still his refusal to receive it was the act of an interstate agent in violation of a federal duty, with reference to an interstate matter, thus making it interstate in character ; and to allow the infliction of punitive damages for his act would be in conflict with the federal rule, which allows only actual damages in such cases unless the act is authorized or ratified by the master. Since punitive damages are not here recoverable under the federal law, and no actual damages were proved, it follows that no recovery can be had in this case.
It has been held by the United States supreme court that penalities under a state statute for a refusal to receive interstate shipments of freight could not be recovered, because such right would be in conflict with the federal rule under the Commerce Act (U. S. Comp. St., section 8563 et seq.), So. Ry. Co. v. Reid, 222 U. S. 424, 32 Sup. Ct. 140, 56. L. Ed. 257; W. U. Tel. Co. v. Peter Boegli, 251 U. S. -, 40 Sup. Ct. 167, 64 L. Ed. — (Jan. 12, 1920); So. Ry. Co. v. Prescott, 240 U. S. 632, 36 Sup. Ct. 469, 60 L. Ed. 836.
The judgment of the lower court accordingly is reversed, and judgment here for appellant.

Reversed and, judgment here.